DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 4-10, 12-15 and 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Terakawa et al. (US 2015/0111066) in view of Matsubaguchi et al. (US 2004/0106011).
With regard to claims 1 and 4, Terakawa et al. discloses a magnetic recording medium having a nonmagnetic support (1) and a magnetic recording layer containing epsilon-iron oxide powder (3) – see Figure 1, para [0007],[0014]-[0015]. The reference is silent with respect to the claimed “vertical magnetization amount Φm per unit area of the magnetic recording medium measured after pressing the magnetic layer at a pressure of 70 atm.”
	Matsubaguchi et al. disclose that it was known in the magnetic recording media art to control Φm in order to prevent C/N ratio deterioration and achieve good electromagnetic characteristics, including output (See para [0027]). 
	It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to determine the optimal vertical magnetization amount Φm per unit area for the tape medium taught by Terakawa et al. under all use conditions, including after the pressing conditions of 70 atm as claimed, in order to achieve a medium with good output while preventing C/N ratio deterioration.
	With regard to claim 2, the “inorganic oxide-based particles” are not particularly limited in composition.  Thus, the magnetic iron oxide powder reads on these particles.  Alternatively, the reference teaches the use of additional oxide-based reinforcement particles in the magnetic layer (See para [0027]).  
With regard to claim 5, Terakawa et al. teaches that a portion of the Fe in the epsilon-iron oxide magnetic powder can be substituted with Ga (see para [0019]).
	With regard to claim 6, Terakawa et al. disclose the presence of a nonmagnetic layer (2) in between the substrate and the magnetic recording layer, wherein the nonmagnetic layer includes a nonmagnetic powder (see para [0029]).
	With regard to claim 7, Terakawa et al. disclose the presence of a back coat layer containing nonmagnetic carbon powder (see para [0056]).
	With regard to claims 8-10 and 12-13, the medium disclosed by Terakawa et al. is in the form of a tape for use in a cartridge (see para [0003] and [0045], for instance).
	With regard to claims 14-15 and 17-19, the above-described tape medium is disclosed as being used in a magnetic recording apparatus using a TMR head for reading/writing to the tape.
	It is noted that the “inorganic oxide-based particles” in claims 10 and 15 are not particularly limited in composition.  Thus, the magnetic iron oxide powder taught by Terakawa et al. reads on these particles.  Alternatively, the reference teaches the use of additional oxide-based reinforcement particles in the magnetic layer that meet the claim limitation (See para [0027]).  


Claim(s) 3, 11, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Terakawa et al. (US 2015/0111066) in view of Matsubaguchi et al. (US 2004/0106011) and further in view of Hashimoto et al. (US 4590127).
Terakawa et al. discloses the use of inorganic oxides such as aluminum oxide or titanium oxide as reinforcement particles in the magnetic recording layer (see para [0028]).  Neither Terakawa et al. nor Matsubaguchi et al. disclose the use of inorganic oxide-based particles formed from a composite of an inorganic oxide and a polymer.   
Hashimoto et al. disclose that the use of aluminum oxide (Al2O3) particles as reinforcing agents in magnetic recording layers to improve tape abrasion resistance and durability.  The reference teaches that prior art tapes suffered from poor dispersability of reinforcing particles (see col. 1, lines 25-68).  Hashimoto et al. teaches that coating of alumina or titanium oxide abrasive/reinforcing particles with a polymer such as higher fatty acids or polyoxyethylene polymers provides improved dispersability of the particles in a magnetic recording layer and thereby improves abrasion resistance and durability (See col.2, line 37 to col. 4, line 16 and claims 2-3 and 5).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to add a polymer coating as taught by Hashimoto et al. to the surface of the alumina or titanium oxide reinforcing particles taught by Terakawa et al. in order to provide improved dispersability, abrasion resistance and durability.

Conclusion
5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Inoue et al. (US 2009/0174970) is cited as art of interest.


6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOLLY RICKMAN whose telephone number is (571)272-1514. The examiner can normally be reached Mon, Tues, Thurs, Fri 9-2pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on 571-272-1291. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Holly Rickman/               Primary Examiner, Art Unit 1785